Determination of the Appellate Term (40 Misc 2d 990) entered April 4, 1963, reversing judgment in favor of plaintiffs and ordering a new trial, unanimously reversed, on the law and on the facts, with costs to appellants, the verdict and judgment thereon reinstated, and the Clerk is directed to reinstate the judgment. We agree -with the analysis in the dissenting memorandum at Appellate Term. The amount of the verdict finds adequate support in the record. Concur — Botein, P. J., Breitel, Eager, Steuer and Witmer, JJ.